Citation Nr: 1504170	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  06-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Thomas Scully, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1959 and from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.  In September 2014, the Veteran testified before the Board at a hearing held at the RO.  Following the hearing, the Veteran submitted additional relevant evidence with a waiver of original jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left shoulder disability and right and left ankle disabilities were caused or aggravated by his service-connected left and right knee disabilities, right shoulder disability, and right hip disability.  He contends that his service-connected disabilities have caused him to overcompensate and apply pressure to his ankles and left shoulder.

A review of the record reflects that the Veteran's service treatment records are negative for ankle or left shoulder complaints or treatment.  Post-service treatment records are negative for symptoms or treatment for an ankle disability or a left shoulder disability until many years following service.  In that regard, in February 1990, it was noted that the Veteran had arthritis of the knee that was spreading to his right shoulder and left hip.  June 1992 and March 1993 VA examinations showed normal joints but for the left knee and right shoulder.  Then, a June 1993 record showed complaints of pain in multiple joints, including the ankles.  X-rays were negative for arthritis of the ankles.  In June 1998, the Veteran reported pain in his left shoulder for seven months with no history of trauma.  The assessment was left arm contusion and peripheral neuropathy.  July 2001 and August 2002 records demonstrate complaints of bilateral shoulder pain with possible arthritis.  Then, in September 2002, the Veteran suffered a complete left shoulder tear of the supraspinatus tendon with rupture.  A September 2003 disability assessment reflects that the Veteran had to walk with a cane, with an unsteady gait.  A January 2005 private record reflects a diagnosis of rheumatoid arthritis as well as significant arthritis of both shoulders.

In August 2005, a VA examiner opined that the Veteran's left shoulder and right and left ankle disabilities were not related to his service, as there was no indication of injury to these joints in service.  The VA examiner also opined that the Veteran's bilateral ankle condition was not related to his bilateral knee condition and that his left shoulder condition was not due to his right shoulder condition.

In support of his claim, the Veteran submitted an October 2014 medical opinion.  His physician stated that he had been "diagnosed with cervical spondylosis with myelopathy, polyarthralgia rheumatic and osteoarthritis of the left knee.  Resulting in symptoms of ankle pain, unbalanced gait, instability in the knees and the use of a cane used bilaterally."

In this case, the Board finds that remand for another VA examination is necessary in order to fairly adjudicate the claims.  While an opinion was obtained on the matter in August 2005, a rationale was not provided with regard to the theory of secondary service connection.  Moreover, although the Veteran submitted a supportive private opinion in October 2014, the opinion is unclear as to what ankle disability has been diagnosed and how the Veteran's cervical spondylosis with myelopathy, polyarthralgia rheumatic and osteoarthritis of the left knee caused or aggravated such disability.  The opinion did not address the left shoulder disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination to determine the etiology of the Veteran's contended right and left ankle disabilities. The examiner should review the Veteran's claims file.  All  opinions reached should include a thoroughly explained rationale. 

a) Diagnose any right and/or left ankle disability.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed right and/or left ankle disability was caused or aggravated by (beyond the normal progress of the disease) his service-connected left and right knee disabilities, right shoulder disability, and right hip disability.

2.  Schedule a VA examination to determine the etiology of the Veteran's left shoulder disability.  The examiner should review the Veteran's claims file.  All  opinions reached should include a thoroughly explained rationale. 

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed left shoulder disability was caused or aggravated by (beyond the normal progress of the disease) his service-connected left and right knee disabilities, right shoulder disability, and right hip disability.

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




